MEMORANDUM **
Richard Leland Neal appeals pro se the district court’s dismissal of his amended complaint for failure to comply with the court’s order to amend the complaint in accordance with Federal Rule of Civil Procedure 8(a). We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996), and we affirm.
Neal failed to provide a short, clear, and concise statement of his claims, even after instructions from the district court. Accordingly, the district court did not abuse its discretion by dismissing Neal’s amended complaint with prejudice. See id. at 1178-79 (affirming dismissal with prejudice of prolix and confusing complaint that did not comply with rule 8(a)); Nevijel v. North Coast Life Ins., 651 F.2d 671, 673-74 (9th Cir.1981) (affirming dismissal of second complaint that was “equally as verbose, confusing and conclusory as the initial complaint.”). Because the district court did not abuse its discretion in dismissing the entire complaint for violation of Rule 8 and the court’s orders, we do not address Neal’s other contentions regarding the dismissal. See McHenry, 84 F.3d at 1180.
We have reviewed Neal’s proposed second amended complaint, and agree with the district court that leave to amend would be futile. Accordingly, the district court did not abuse its discretion by denying leave to file a second amended complaint. See Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir.1995).
The district court did not abuse its discretion by denying Neal’s motion for reconsideration because none of the applicable grounds for relief exist. See School Dist. No. IJ, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).
We reject Neal’s remaining contentions on appeal, and deny Neal’s motion for reconsideration of this court’s November 20, 2002 order.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.